                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOAN GARCIA,                                    )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )             Case No. 16-cv-1345-SMY-RJD
                                                )
WILLIAM M. SPILLER, et al.,                     )
                                                )
       Defendants.                              )
                                                )


                                             ORDER

DALY, Magistrate Judge:

        This matter is before the Court on a discovery dispute. Plaintiff is proceeding in this case

on Fourteenth Amendment claims for deprivation of a liberty interest without due process for

confining him in punitive segregation for one year based on alleged false disciplinary charges.

Plaintiff has requested a copy of the investigation report, including witness statements, that

implicated him in the December 7, 2015 fight. Defendants provided a heavily redacted copy of

the report to Plaintiff’s counsel citing safety and security concerns. Plaintiff seeks an unredacted

copy of the complete report. On January 22, 2019, the Court held a discovery dispute conference

and Defendants were directed to submit an unredacted copy of the report for in camera review.

The Report of Investigation has been reviewed. The Court finds that the information contained

in the investigative report, including witness statements, is relevant to the issues of this case.

Defendants are ORDERED to produce a copy of the investigation report to Plaintiff’s counsel

with only the personal identifying information and STG affiliation of witnesses redacted.

Defendants may also redact any health information contained in the report. The copy of the

                                           Page 1 of 2
investigative report is ONLY to be reviewed by Plaintiff’s Counsel. Plaintiff’s Counsel is

ORDERED not to share a copy of the investigation report with Plaintiff. Defendants are

DIRECTED to produce the investigation report to Plaintiff’s counsel within seven days.

IT IS SO ORDERED.

DATED: February 11, 2019


                                                  s/ Reona J. Daly
                                                  Hon. Reona J. Daly
                                                  United States Magistrate Judge




                                         Page 2 of 2
